Per Curiam.
It appearing on the return of the Writ of Habeas Corpus allowed by this Court that Philip Eldon Anderson, Randal Wayne Anderson, Dale Russel Anderson and Michael Ole Anderson are illegally held in the custody and control of Philip E. Anderson or his agents Ole Anderson and Vivian Anderson.
You are therefore hereby commanded forthwith to discharge them from your custody and deliver them to the custody of Ellen G. Anderson.
MR. CHIEF JUSTICE HARRISON, and MR. JUSTICES CASTLES and ADAIR, concur.